Title: To George Washington from James McHenry, 29 March 1789
From: McHenry, James
To: Washington, George



Baltimore 29 March 1789.

Tho’ I may be among the last in congratulating my dear general upon his elevation to a rank which few men are born to enjoy, and still fewer deserve, yet I am persuaded you will beleive that I feel as much sincere joy on the occasion as those who may have been earlier in their demonstrations. You are now a king, under a different name; and, I am well satisfied, that sovereign prerogatives have in no age or country been more honorably obtained; or that, at any time they will be more prudently and wisely exercised. This expectation excites in every bosom the finest sensations; and I am sure had a secret and powerful influence in disposing the minds of the people to embrace the new constitution. That you may reign long and happy over us, and never for a moment cease to be the public favorite is a wish that I can truely say is congenial to my heart.
You will now permit me my dear general to make a request. You will soon leave home to take upon you your high authorities, and in all probability will pass through this Town. I have a pride in being in a situation to receive and accommodate you and my dear Mrs Washington, and must beg that you will so far honor me as to drive to my house in the first instance, and consider it yours while you remain in this place. Mrs McHenry interests herself in this request and I hope it will be agreeable to Mrs Washington. With sincere affection, I have the honor to be Dear General Your ob. servt

James McHenry

